Citation Nr: 1204607	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from November 1965 to November 1968, with combat service in Vietnam, and his decorations include the Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issues of entitlement to a rating in excess of 70 percent for PTSD to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is productive of at least occupational and social impairment, with deficiencies in most areas and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board increases the rating for Veteran's PTSD to 70 percent and remands that part of his claim seeking in excess of 70 percent and to a TDIU.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that his PTSD warrants a higher disability rating than the currently assigned 50 percent rating.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  

The Veteran had a VA psychiatric examination in April 2008.  He reported that he had been doing fairly well until about 2005 when his condition became worse.  His job became increasingly difficult for him and he found himself reacting to customers in a confrontational way.  He started becoming angry and had difficulty hiding that emotion.  He reported that in January 2008 he could no longer tolerate working as a salesman due to a back problem and his inability to work with customers due to his PTSD symptoms.  He took a leave of absence but was unable to return at the end of the scheduled leave due in part to the psychiatric condition.

The Veteran stated that he began receiving Social Security Administration disability benefits in March 2008.  He reported that he takes psychiatric medication and received monthly individual psychiatric treatment from VA on an outpatient basis. 

The Veteran reported that his current symptoms included nightly nightmares, poor energy level, low mood, hypervigilance, homicidal thoughts, avoidance of people, difficulty sleeping and making decisions, having no close friends and being distant from his adult children.  He lived with his girlfriend who was tolerant of his PTSD symptoms, in a relationship he characterized as living separate lives.

On mental status examination, the Veteran was alert and fully oriented, neatly groomed and casually dressed.  The examiner found it notable that the Veteran locked his keys in the car prior to coming to the appointment.  His speech was spontaneous and coherent, with normal rate, rhythm and volume.  He was pleasant and cooperative during the interview.  His eye contact was direct.  There was no evidence of psychomotor retardation.  His affect was euthymic and full-ranging.  He smiled appropriately.  He denied any suicidal ideations.  He had occasional passive homicidal thoughts without plan or intent.  He denied hallucinations or delusions.  He endorsed occasional paranoid ideations and déjà vu experiences.  Thought processes were goal directed and rational, and thought content was appropriate.  Attention was intact.  There was no evidence of gross memory loss.

The report contains an Axis I diagnosis of PTSD, chronic; and depressive disorder not otherwise specified.  On Axis V, the GAF score was 52.  The examiner noted that the Veteran's symptoms were in the moderate category, and impacted him both socially and occupationally.  Socially the Veteran was very limited in interactions with other people, with no close friends and living a separate life from his girlfriend.  Occupationally, the Veteran reported that he lost his job in April 2008.

Subsequent VA treatment records since April 2008, through December 2008, show that the Veteran received multiple sessions of outpatient treatment during that period.  During this period the record shows objective findings including that the Veteran was "out of control," had "serious affect," had feelings of guilt and was pessimistic.  In addition to treatment sessions the Veteran was receiving medication to treat his psychiatric symptoms.  In addition to the diagnosed PTSD, assessments showed that the Veteran manifested related psychiatric symptomatology of depression or recurrent major depression, insomnia, and memory loss.  During this period, reports show that GAF scores were estimated and recorded including scores from 45 to 60, but they predominantly ranged from 45 to 50. 

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Based on the existing evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in the area of work and school have been demonstrated.  The 2008 VA examiner determined the Veteran was very limited in interactions with other people, and occupationally the Veteran lost his job in April 2008, though it is unclear yet to what extent the Veteran is employable or not employable due to his service-connected psychiatric symptomatology.  Nonetheless, a 70 percent rating only requires that some deficiencies in the work area are demonstrated.  The Veteran has essentially reported that he is no longer able to work because he is angry and irritable toward others.  He also has difficulty with sleeping, memory loss, and depression due to his PTSD, which impair his ability to work.  It is likely that his chronic sleep impairment, memory loss and depression also would cause deficiencies in his work ability.  The GAF scores recorded in the later months of 2008 range from 45 to 60, though predominantly from 45 to 50, a range which is generally indicative of serious impairment in overall occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).    

Deficiencies in the area of family relations have also been shown.  The 2008 VA examination report indicates that the Veteran is distant from his grown children and has no close friends.  He and his current girlfriend share "separate lives."  

As there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met.  In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the Board is remanding the issue of whether the Veteran is entitled to a disability rating higher than 70 percent, and as such this issue will be addressed in the remand section.


ORDER

A 70 percent rating for PTSD is granted subject to the law and regulations governing payment of monetary benefits.

REMAND

In this decision, the Board has increased the rating for PTSD to 70 percent.  A remand is necessary for purposes of further development with respect to the claim for a disability rating in excess of 70 percent for PTSD and to a TDIU.  

The most current VA treatment records on file are dated in December 2008.  The Veteran reported in a May 2009 statement that he remains in treatment at the VA outpatient clinic in Pensacola, Florida, thereby indicating there should be VA treatment records outstanding dated since December 2008.  The record also reflects that the Veteran last worked in April 2008 and receives disability benefits from the Social Security Administration (SSA).  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  

Because the potentially outstanding VA treatment records and the SSA's decision and the medical records on which that agency based its determination, are all potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records and any outstanding VA treatment records.

The most recent VA examination of the Veteran's PTSD was in April 2008.  At that time, after examination the examiner assigned a Global Assessment of Functioning (GAF) score of 52 to the Veteran's PTSD.  The examiner generally characterized the condition of the PTSD as moderate symptoms, which had impacted the Veteran both socially and occupationally.  The report also noted that the Veteran had been fired from his job as a car salesman in April 2008.

More recent VA treatment records back in late 2008 show GAF scores that are predominantly lower than that contained in the April 2008 VA examination report.  This fact and the fact that the Veteran last worked in April 2008 suggests that the condition of the Veteran's PTSD has most likely worsened since the most recent VA examination in April 2008.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

Any additional treatment records obtained pursuant to this remand and dated since November 2008 should be of benefit in revealing to what extent the Veteran's psychiatric condition due to his PTSD may have further worsened following the loss of his job in April 2008.  The record as reflected in an April 2008 letter from his employer and in the Veteran's VA Form 9 indicates that the Veteran lost his job in April 2008 in part due to his inability to return to work due to his psychiatric condition.  Thus, the Veteran's PTSD claim must be remanded for the Veteran to undergo a contemporaneous VA examination for psychiatric symptoms to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his PTSD on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.   Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA outpatient clinic in Pensacola, Florida, and associate all records obtained with the claims folders.

3.  Obtain the SSA decision and any medical records at the SSA associated with the Veteran's claim for benefits from SSA.

4.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his psychiatric disability, hearing loss (including inservice and postservice symptoms with respect to both ears), and tinnitus, and the impact of all of his service-connected disabilities on his ability or inability to work.  

5.  In connection with Paragraph 6 below regarding the issue of entitlement to TDIU, and prior to the VA psychiatric examination ordered, schedule the Veteran for appropriate VA examination of his hearing loss to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

In addition to objective test results, in the final report the examiner must fully describe the functional effects caused by the hearing disabilities, including specifically, the effect of the Veteran's hearing loss and tinnitus on his ability to communicate and the impact of such on his employability.  The examiner should address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.    

In this connection, the examiner should also comment as to whether it is at least as likely as not that any right ear hearing loss disability had an onset in service or was caused or aggravated by his left ear hearing loss, or is causally related to military service, to include injury due to loud noise exposure experienced therein.  Regarding the basis for that opinion, the examiner must comment on the likelihood that the loud noises experienced during service including duties associated with weapons fire, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

Please acknowledge and discuss the Veteran's competent report of in-service noise exposure including due to weapons-related noise exposure, and of the onset of his right ear hearing loss, and explain the reasons for your conclusions.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.

6.  Then, schedule the veteran for an appropriate examination to determine the nature, extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.
 
The examiner should also appropriately examine the Veteran regarding his claim of entitlement to a TDIU.  The examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner should take into consideration findings from the VA audiology examination ordered in the paragraph above, and the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

7.  Then adjudicate the Veteran's claims, including entitlement to an evaluation in excess of 70 percent for PTSD and to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


